Case 1:20-cv-00141-JJM-PAS Document 15 Filed 03/16/21 Page 1 of 4 PagelD #: 61

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
LORENZO HICKS-HINSON,
Plaintiff, )
)

v. C.A. No. 20-141-JJM-PAS
STATE OF RHODE ISLAND )
DEPARTMENT OF CORRECTIONS, )
Defendant. )
)

ORDER

Lorenzo Hicks-Hinson, an inmate at the Rhode Island Adult Corrections
Institute (“ACI”) alleges that he was inappropriately booked on several occasions for
committing infractions. Mr. Hicks-Hinson asserts that following hearings, a State of
Rhode Island Department of Corrections (“RIDOC”) disciplinary board found him
guilty of infractions and imposed sanctions, reclassifying him to disciplinary
confinement and ordering a loss of good time. He also complains that the number of
officers on the disciplinary board violated the Morris Rules and therefore deprived
him of due process. The Complaint seeks declaratory and injunctive relief to restore
Mr. Hicks-Hinson’s good time, as well as compensatory and punitive damages. ECF
No. 1.

RIDOC moves to dismiss, asserting that the Complaint fails as a matter of law,
the Morris Rules do not afford a private cause of action, and the Complaint does not

allege a protected liberty interest. ECF No. 10.
Case 1:20-cv-00141-JJM-PAS Document 15 Filed 03/16/21 Page 2 of 4 PagelD #: 62

RIDOC states that Mr. Hicks-Hinson’s claims fail as a matter of law because
the State cannot be sued for damages. Mr. Hicks-Hinson responds by citing the
decision of the U.S. Magistrate Judge in Brown v. Rhode Island, 160 F. Supp. 2d 233
(D.R.I. 2001). Mr. Hicks-Henson’s reliance on Brown is misplaced. While the Brown
court found that the State’s waiver of sovereign immunity in tort claims sufficiently
extended to Section 1983 claims, it maintained that “a State is not a proper defendant
for a Section 1983 cause of action since a State is not a ‘person’ as that term is used
in § 1983.” Jd. at 237 (citing Will v. Michigan, 491 U.S. 58, 71 (1989)). Accordingly,
his requests for damages must fail.

Mr. Hicks-Hinson’s request for an injunction to restore his lost good time fares
no better for several reasons. While “a state official in his or her official capacity,
when sued for injunctive relief, [is] a person under § 1983,” Wi//, 491 U.S. at 71 n.10,
Mr. Hicks-Hinson brings this case solely against RIDOC, rather than any individual
official. Furthermore, his cause of action stems from an alleged violation of the
Morris Rules. This Court stayed the Morris Rules. Morris v. Travisano, C.A. No. 69-
cv-4192-JJM (D.R.I. 1969), Sep. 3, 2020 Text Order (“[T]he stay order entered by this
Court, *** , staying the Order contained in the ‘Memorandum and Order’ *** ECF 71
*** for Defendant, RIDOC, to ‘reinstate the Morris Rules as its disciplinary policy in
their entirety and without modification within thirty days’, said stay shall remain in
effect until further order of this Court.”). Even if the stay were not applicable to Mr.
Hick-Hinson’s claim as he alleges, his claim for personal injunctive relief based on

the Morris Rules must be dismissed. Any injunctive relief under the Morris Rules
Case 1:20-cv-00141-JJM-PAS Document 15 Filed 03/16/21 Page 3 of 4 PagelD #: 63

would have to be brought in the Morris case itself, because there is no individual right
to enforce the Morris Rules.

Moreover, “the First Circuit [has] found no state created liberty interest in the
Morris Rules and therefore no right to enforce them in a damages action under federal
law.” Paiva v. Rhode Island Dep't of Corr., No. CV 17-MC-14-JJM-LDA, 2020 WL
430062, at *4, n.9 (D.R.I. Jan. 28, 2020).

To the extent that Mr. Hicks-Hinson’s Complaint brings his good time claim
under the Due Process Clause of the U.S. Constitution, the claim fails for the same
reason. The First Circuit reasoned that the Morris Rules did not create liberty
interests due to the high standard for prisoner due process protections adopted by the
U.S. Supreme Court in Sandin v. Conner, 515 U.S. 472 (1995). Jd. Under Sandin,
the high court held that the due process inquiry focused on whether the alleged
violation “imposes atypical and significant hardship on the inmate in relation to the
ordinary incidents of prison life” or “will inevitably affect the duration of his
sentence.” Jd. at 486-87. Mr. Hicks-Hinson’s loss of good time credits cannot meet
such restrictive standards. !

For the reasons stated above, the Court GRANTS Defendant RIDOC’s Motions

to Dismiss. ECF No. 10.

 

1 The First Circuit has contemplated this, noting that “if a state statutory
provision created a liberty interest in a shortened prison sentence which results
from good-time credits, revocable only if the inmate is guilty of serious misconduct,
that inmate is entitled to [] procedural protections. ...” McGuinness v. Dubois, 75
F.3d 794, 797, n.3 (1st Cir. 1996). There, the appellate court considered prisoners’
claims in light of a Massachusetts statutory provision with those qualities. In
Rhode Island, no such statute exists.
Case 1:20-cv-00141-JJM-PAS Document 15 Filed 03/16/21 Page 4 of 4 PagelD #: 64

IT IS SO ORDERED fy

_ call Uf

Ten J. McConnell, Jr.
Chief Judge
United States District Court

 

March 16, 2021
